06/15/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                            Case Number: DA 21-0154


                                       DA 21-0154
                                    _________________

DENIS AGUADO,

             Petitioner and Appellant,

      v.                                                              ORDER

STATE OF MONTANA,

             Respondent and Appellee.
                                _________________

       Upon review of the briefing in this matter, it has come to the Court’s attention that the
opening brief and reply brief filed by Appellant Denis Aguado contain the full name of the
minor victim. Consistent with the briefing and the Court’s Opinion in Aguado’s direct
appeal, and following the Court’s practice in similar cases, the Court has determined that the
Appellant’s opening and reply briefs should be redacted pursuant to M. R. App. P.
10(7)(e)(i) to use the initials of the minor child instead of her name.
       THEREFORE,
       IT IS ORDERED that the Clerk of the Supreme Court shall substitute a redacted
version of Appellant’s opening and reply briefs in the public record.
       The Clerk is directed to give notice of this Order to all counsel of record.




                                                                                 Electronically signed by:
                                                                                       Mike McGrath
                                                                          Chief Justice, Montana Supreme Court
                                                                                       June 15 2022